TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



 
ON MOTION FOR RECONSIDERATION EN BANC




NO. 03-05-00585-CR
NO. 03-05-00586-CR


Ex parte James W. Ellis




NO. 03-05-00589-CR
NO. 03-05-00590-CR
NO. 03-05-00591-CR
NO. 03-05-00592-CR
NO. 03-05-00593-CR
NO. 03-05-00594-CR
NO. 03-05-00595-CR
NO. 03-05-00596-CR
NO. 03-05-00597-CR
NO. 03-05-00598-CR
NO. 03-05-00599-CR
NO. 03-05-00600-CR
NO. 03-05-00601-CR
NO. 03-05-00602-CR
NO. 03-05-00603-CR


Ex parte John Dominick Colyandro




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NOS. 9040564, 9040565, 9040566, 9040567, 9040568, 9040569, 9040570, 9040571, 9040572, 9040573,
9040574, 9040575, 9040576, 9040577, 9040598, D-1-DC-2005-904121, & D-1-DC-2005-904122
HONORABLE BOB PERKINS, JUDGE PRESIDING


O R D E R
PER CURIAM
		The State has filed a motion for reconsideration en banc.  The motion is denied.
		It is ordered March 17, 2009.

Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Chief Justice Jones not participating
     Dissenting Opinion by Justice Patterson
     Dissenting Opinion by Justice Henson

Publish